         Case 1:18-cv-02223-GBD-SN Document 174 Filed 08/06/20 Page 1 of 1


                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                   Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                        1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029            Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                                (206) 516-3880
        __________                                        __________                                   __________

                            Arun Subramanian
                                                                                      E-Mail ASUBRAMANIAN@susmangodfrey.com
                       Direct Dial (212) 471-8346


 August 6, 2020

 VIA ECF

 The Hon. Sarah Netburn
 United States Magistrate Judge
 Thurgood Marshall Courthouse
 40 Foley Square, Room 430
 New York, NY 10007

 Re:      Rich v. Fox News Network LLC, et al., No. 18-cv-2223

 Dear Judge Netburn:

 Yesterday the Court issued a Letter of Request for the testimony of Julian Assange pursuant to
 Fox News’s request. Docket No. 173. As Fox News’s letter to the Court observed, “Plaintiffs do
 not agree with the positions taken in [the] Letter of Request regarding the relevance of Mr.
 Assange’s testimony,” but Plaintiffs did not “object to Fox’s request for the issuance of a Letter of
 Request for Mr. Assange’s deposition, as long as that deposition does not delay the discovery
 schedule currently in place.” Docket No. 163, at 1. The Court in our conference this week
 acknowledged that Plaintiffs had questions concerning the relevance of Fox’s request.

 The letter of request that the Court endorsed as so ordered, and which Fox had drafted, includes
 statements and assertions such as that “this Court believes that the testimony of Mr. Julian Assange
 will be highly relevant to the adjudication of the above-captioned matter.”

 Just to be clear, as we said and as the Court acknowledged, Plaintiffs do not agree with the positions
 taken in the letter, and we do not understand the Court to have made any determination on the
 substance of the positions taken in the letter. Rather our understanding is that the Court issued the
 letter per Fox’s request because Plaintiffs did not oppose the request in principle.

 We appreciate the Court's continued attention to this case.

 Respectfully,

 s/ Arun Subramanian
 Arun Subramanian
